United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
John Goodwin, Esq., for the appellant
Hans K. Wild, Esq., for the Director

Docket No. 08-1388
Issued: December 10, 2008

Oral Argument October 2, 2008

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 11, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ March 26, 2008 decision terminating appellant’s compensation
benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of this case.
ISSUE
The issue on appeal is whether the Office properly terminated appellant’s compensation
benefits effective March 26, 2008.
FACTUAL HISTORY
On October 28, 1992 appellant, a 44-year-old machinery mechanic, filed an occupational
disease claim for carpal tunnel syndrome. The Office accepted appellant’s claim for bilateral
carpal tunnel syndrome and left cubital tunnel syndrome. It authorized bilateral carpal tunnel
release surgeries and left median nerve decompression.

This case was previously before the Board. By decision dated February 16, 2006, the
Board set aside the Office’s October 13, 2004 decision reducing appellant’s benefits, based on a
finding that he was capable of performing the duties of security guard. The case was remanded
for further development of the medical evidence.1 The findings of fact and conclusions of law
contained in the February 16, 2006 decision are incorporated herein by reference.
The record reflects that appellant’s duties as a marine machinery mechanic included
operating power equipment such as portable milling machines, boring bars, facing machines, and
drills, as well as hand tools, grinders, wrenches, flushing and test equipment. Appellant was
required to lift, carry, and set up equipment and components weighing up to 40 pounds. The
work involved straight pulling, pulling hand-over-hand, reaching above the shoulder and the use
of both hands for up to eight hours. The job was typically performed in shops and aboard ships
and submarines which required working from uncomfortable and cramped positions, which
involved stooping, bending, kneeling, reaching and climbing.
In a report dated May 14, 1996, Dr. Larry D. Iversen, a Board-certified orthopedic
surgeon, recommended that appellant be permanently restricted from using vibrating tools or
equipment and from doing any lifting, pushing or pulling over 40 pounds. Appellant returned to
light duty, and subsequently received schedule awards for a 19 percent impairment of his left
upper extremity and a 10 percent impairment of his right upper extremity.
Having been notified that the employing establishment could no longer provide him with
light-duty employment, appellant filed a claim for recurrence of disability, which was accepted
on April 4, 2002. The Office sought a second opinion medical examination to determine
appellant’s capacity to participate in vocational rehabilitation. In a report dated February 18,
2003, Dr. Patrick Bays, a Board-certified orthopedic surgeon, found no significant objective
physical findings, and opined that appellant was able to perform the activities of daily living with
no significant restrictions.
The Office found a conflict between the opinions of Drs. Bays and Staker, appellant’s
treating physician, who opined that he had permanent restrictions which precluded the use of
vibratory tools and heavy lifting. It referred appellant to Dr. Charles Peterson, a Board-certified
orthopedic surgeon, for an impartial medical examination. In a May 15, 2003 report,
Dr. Peterson opined that appellant should not engage in a job requiring the use of vibratory tools
or equipment and should avoid heavy lifting, pushing or pulling over 40 pounds. He also opined
that, although appellant did have ongoing carpal tunnel symptoms, he did not have significant
impairment due to his chondromalcia patellae and could perform activities of daily living. In a
July 1, 2003 work capacity evaluation, Dr. Peterson limited appellant to pushing, pulling, or
lifting a maximum of 15 pounds. Based on the restrictions outlined by Dr. Peterson, the Office
referred appellant for vocational rehabilitation.
By notice dated June 3, 2004, the Office proposed to reduce appellant’s compensation
payments based on his ability to earn wages as a security guard. By decision dated October 13,
2004, it reduced appellant’s benefits based on his wage-earning capacity as a security guard.
1

Docket No. 05-217 (issued February 16, 2006).

2

Appellant appealed the October 13, 2004 decision to the Board. By decision dated
February 16, 2006, the Board found the case was not in posture for decision and remanded the
case for clarification of Dr. Peterson’s report.
On remand, the Office referred the case to Dr. Donald Hubbard, a Board-certified
orthopedic surgeon, for a new referee evaluation to resolve a conflict in medical opinion
regarding work limitations. Dr. Hubbard was also asked to opine as to whether appellant had
any residuals from the accepted injury. In a report dated August 29, 2006, he diagnosed, by
history, left cubital tunnel and bilateral tunnel syndromes as conditions related to appellant’s
accepted injury. Dr. Hubbard provided findings on examination, which revealed a well-healed
curvilinear incision where the left ulnar nerve was transposed at the elbow joint. A positive
Tinel’s sign existed bilaterally over the left median nerve at the junction of the mid to distal
forearm, and over the ulnar nerve and ulnar groove on the right. Active Range of Joint Motion
testing was as follows: right wrist dorsiflexion -- 60; volar flexion -- 44; left wrist dorsiflexion -60; volar flexion -- 54; bilateral ulnar deviation -- 22, with 20 of bilateral radial deviation.
Elbow active range of motion revealed 0 to 140 flexion on the right, 0 to 132 flexion on the left,
and 90 degrees pronation and supination, bilaterally. Active range of motion of the fingers and
thumbs was within normal limits, although appellant experienced palmar area burning pain with
thumb opposition to the finger digit tips bilaterally. Sensation was intact to light touch,
vibration, temperature, and pinprick bilaterally in the upper and lower extremities. Sensation
was intact in the ulnar and median nerve distributions of the upper extremities to monofilament
testing. Two-point discrimination is six mm in all finger digits and thumbs. Dr. Hubbard opined
that appellant had no residuals and no physical limitations related to his accepted injury, and
could perform the duties of security guard, or could return to full duty in his date-of-injury
position (marine machine mechanic). However, he stated that repetitive work of forceful
grasping and gripping, especially at a high frequency with upper extremity neuromuscular
structures, contributes to peripheral entrapment syndromes, or, as in appellant’s case, carpal
tunnel and cubital tunnel syndrome. Thus, in order to prevent symptomatic exacerbation of
peripheral nerve entrapment, Dr. Hubbard recommended restricting repetitive high frequency
and forceful grasping and gripping activities.
By notice dated May 10, 2007, the Office proposed to terminate appellant’s medical and
compensation benefits, based upon Dr. Hubbard’s report. In a June 20, 2007 decision, it
terminated appellant’s compensation benefits.
By decision dated October 24, 2007, an Office hearing representative set aside the
June 20, 2007 decision. The case was remanded for a supplemental medical report from
Dr. Hubbard. The hearing representative noted that Dr. Hubbard had been improperly identified
as an impartial medical examiner; however, at the time of his evaluation, no true conflict existed
on the issue of disabling residuals. The representative found that Dr. Hubbard should be
considered to be a second opinion physician.
In a supplemental report dated December 8, 2007, Dr. Hubbard reviewed a November 15,
2006 electrodiagnostic report, which revealed that appellant’s accepted conditions of the left
upper extremity had all but completely resolved, with only borderline residual evidence of carpal
tunnel syndrome. He noted that a repeat EMG/NCS was planned to confirm his findings.

3

Dr. Hubbard opined that evidence of “borderline left carpal tunnel syndrome” was not clinically
significant and represented no disability.
In a February 7, 2008 report, Dr. Hubbard opined that appellant had no continuing workrelated disability, based upon his review of the most recent EMG and nerve conduction studies
dated November 15, 2006 and January 22, 2008. He stated that the “hard” values recorded
showed a worsening of conduction of the left ulnar sensory nerve across the elbow (57.1 (m/s) in
2006 versus 47.7 (m/s) in 2008). Dr. Hubbard noted that the functional significance of this
change was extremely difficult to determine, since the left ulnar nerve had been transposed,
which increased the potential for variation of results from examiner to examiner. He stated that
the findings of the January 22, 2008 EMG/NCS study were not sufficient to establish a
continuing work-related disability; however, he recommended work with limitation/restriction to
prevent and lessen risk of recurrence of accepted conditions of bilateral carpal tunnel syndrome
and left cubital tunnel syndrome.2
In a February 13, 2008 work capacity evaluation, Dr. Hubbard provided permanent
restrictions related to appellant’s bilateral carpal tunnel and left cubital tunnel syndromes.
Appellant was restricted from engaging in repetitive movements of the wrist and elbow for more
than 2 hours per day, with a 5- to 10-minute break every 30 minutes.
By notice dated February 20, 2008, the Office proposed to terminate compensation
benefits on the grounds that appellant had no continuing injury-related disability.
By decision dated March 26, 2008, the Office terminated appellant’s wage-loss
compensation benefits, finding that the weight of the medical evidence was represented by the
second opinion reports of Dr. Hubbard.
LEGAL PRECEDENT
Once the Office has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.3 The Office may not terminate compensation without
establishing that disability ceased or that it was no longer related to the employment.4 Its burden
of proof includes the necessity of furnishing rationalized medical opinion evidence based on a
proper factual and medical background.5

2

The Board notes that Dr. Hubbard’s letter is dated February 7, 2007; however, as he discusses the findings
contained in a January 22, 2008 EMG report, the Board presumes that the letter was authored in 2008.
3

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Fermin G. Olascoaga, 13 ECAB 102,
104 (1961).
4

J.M., 58 ECAB ___ (Docket No. 06-661, issued April 25, 2007); Anna M. Blaine, 26 ECAB 351 (1975).

5

T.P., 58 ECAB ___ (Docket No. 07-60, issued May 10, 2007); Larry Warner, 43 ECAB 1027 (1992).

4

ANALYSIS
The Office based its decision to terminate appellant’s compensation benefits on
Dr. Hubbard’s second opinion reports. The Board finds that his medical opinion is insufficient
to meet the Office’s burden of proof.
As used in the Federal Employees’ Compensation Act,6 the term disability means
incapacity because of an injury in employment to earn the wages the employee was receiving at
the time of the injury, i.e., a physical impairment resulting in loss of wage-earning capacity. The
general test in determining loss of wage-earning capacity is whether the employment-caused
impairment prevents the employee from engaging in the kind of work he was doing when he was
injured.7 In other words, if an employee is unable to perform the required duties of the job in
which he was employed when injured, the employee is disabled.8
Appellant’s date-of-injury position as a marine machinery mechanic included operating
power equipment such as portable milling machines, boring bars, facing machines, and drills, as
well as hand tools, grinders, wrenches, and flushing and test equipment. He was required to lift,
carry and set up equipment and components weighing up to 40 pounds. The work involved
straight pulling, pulling hand-over-hand, reaching above the shoulder, and the use of both hands
for up to eight hours. The job was typically performed in shops and aboard ships and submarines
which required working from uncomfortable and cramped positions, which involved stooping,
bending, kneeling, reaching and climbing.
Dr. Hubbard opined that appellant was capable of returning to his job as a marine
machinery mechanic. However, his opinion is in conflict with his recommended restrictions.
Dr. Hubbard stated that his examination findings and the results of the January 22, 2008
EMG/NCS study were not sufficient to establish a continuing work-related disability. However,
he recommended that appellant be permanently restricted from performing repetitive movements
of the wrist and elbow for more than 2 hours per day, with a 5- to 10-minute break every 30
minutes. Dr. Hubbard also recommended restricting repetitive high frequency and forceful
grasping and gripping activities. Compliance with his restrictions would render appellant unable
to perform the required duties of the job in which he was employed when injured and render him
disabled.9

6

5 U.S.C. §§ 8101-8193, 8102.

7

See Marvin T. Schwartz, 48 ECAB 521 (1997); Patricia A. Keller, 45 ECAB 278, 286 (1993).

8

Id.

9

See Prince E. Wallace, 52 ECAB 357 (2001) (Where claimant’s physician opined that he was capable of
resuming the duties of his date-of-injury job, but his recommended restrictions were in conflict with the
requirements of the position, the Board found that he was disabled and reversed the Office’s decision to terminate
compensation benefits). See also Marvin T. Schwartz, supra note 8 (Where the Office’s second opinion physician
opined that claimant’s accepted condition had resolved, but provided permanent lifting and bending restrictions
which did not comport to the date-of-injury job description, the Board found that he was unable to perform the type
of work he was performing when injured and was, therefore, disabled. The Board found that the Office had
improperly terminated his compensation benefits).

5

The evidence of record does not establish that appellant can perform the duties he was
performing when injured. The Board finds that the Office improperly terminated appellant’s
compensation as of March 26, 2008.
CONCLUSION
The Board finds that the Office did not meet its burden of proof in terminating
appellant’s compensation benefits effective March 26, 2008.
ORDER
IT IS HEREBY ORDERED THAT the March 26, 2008 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: December 10, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

